Exhibit T3B.11 BY-LAWS of PIZZERIA UNO CORPORATION A Delaware Corporation Adopted: 9/29/89 BY-LAWS TABLE OF CONTENTS Page ARTICLE I. STOCKHOLDERS 1 Section 1.1. Annual Meeting 1 Section 1.2. Special Meetings 1 Section 1.3. Notice of Meeting 1 Section 1.4. Quorum 2 Section 1.5. Voting and Proxies 2 Section 1.6. Action at Meeting 2 Section 1.7. ActionWithoutMeeting 2 Section 1.8. Voting of Shares of Certain Holders3 Section 1.9. Stockholder Lists 3 ARTICLE II. BOARD OF DIRECTORS 4 Section 2.1. Powers 4 Section 2.2. Number of Directors; Qualifications4 Section 2.3. Nomination of Directors 4 Section 2.4. Election of Directors 5 Section 2.5. Vacancies; Reduction of the Board 5 Section 2.6. Enlargement of the Board 5 Section 2.7. Tenure and Resignation 5 Section 2.8. Removal 5 Section 2.9. Meetings 5 Section 2.10. Notice of Meeting 6 Section 2.11. Agenda 6 Section 2.12. Quorum 6 Section 2.13. Action at Meeting 6 Section 2.14. Action Without Meeting 7 Section 2.15. Committees 7 ARTICLE III. OFFICERS 7 Section 3.1. Enumeration 7 Section 3.2. Election 7 Section 3.3. Qualification 7 Section 3.4. Tenure 8 Section 3.5. Removal 8 Section 3.6. Resignation 8 Section 3.7. Vacancies 8 Section 3.8. President 8 Section 3.9. Vice-President(s) 8 Section 3.10. Treasurer and Assistant Treasurers 8 Section 3.11. Secretary and Assistant Secretaries8 Section 3.12. Other Powers and Duties 9 ARTICLE IV. CAPITAL STOCK 9 i Section 4.1. Stock Certificates 9 Section 4.2. Transfer of Shares 10 Section 4.3. Record Holders 10 Section 4.4. Record Date 10 Section 4.5. Transfer Agent and Registrar for Shares of Corporation 11 Section 4.6. Loss of Certificates 11 Section 4.7. Restrictions on Transfer 12 Section 4.8. Multiple Classes of Stock 12 ARTICLE V. DIVIDENDS 12 Section 5.1. Declaration of Dividends 12 Section 5.2. Reserves 12 ARTICLE VI. POWERS OF OFFICERS TO CONTRACT WITH THE CORPORATION 13 ARTICLE VII. INDEMNIFICATION 13 Section 7.1. Definitions 13 Section 7.2. Right to Indemnification in General15 Section 7.3. Proceedings Other Than Proceedings by or in the Right of the Corporation 16 Section 7.4. Proceedings by or in the Right of the Corporation 16 Section 7.5. Indemnification of a Party Who is Wholly or Partly Successful 16 Section 7.6. Indemnification for Expenses of a Witness 17 Section 7.7. Advancement of Expenses 17 Section 7.8. Notification and Defense of Claim 17 Section 7.9. Procedures 19 Section 7.10. Action by the Corporation 20 Section 7.11. Non-Exclusivity 20 Section 7.12. Insurance 20 Section 7.13. No Duplicative Payment 20 Section 7.14. Expenses of Adjudication 20 Section 7.15. Severability 20 ARTICLE VIII. MISCELLANEOUS PROVISIONS 20 Section 8.1. Certificate of Incorporation 20 Section 8.2. Fiscal Year 21 Section 8.3. Corporate Seal 21 Section 8.4. Execution of Instruments 21 Section 8.5. Voting of Securities 21 Section 8.6. Evidence of Authority 22 Section 8.7. Corporate Records 22 Section 8.8. Charitable Contributions 22 ARTICLE IX. AMENDMENTS 22 ii Section 9.1. Amendment by Stockholders 22 Section 9.2. Amendment by Board of Directors 23 iii BY-LAWS OF PIZZERIA UNO CORPORATION (A Delaware Corporation) ARTICLE I. Stockholder Section 1.1.Annual Meeting.The annual meeting of the Stockholders of the corporation shall be held on such date as shall be fixed by the Board of Directors, at such time and place within or without the State of Delaware as may be designated in the notice of meeting. If the day fixed for the annual meeting shall fall on a legal holiday, the meeting shall be held on the next succeeding day not a legal holiday. If the annual meeting is omitted on the day herein provided, a special meeting may be held in place thereof, and any business transacted at such special meeting in lieu of annual meeting shall have the same effect as if transacted or held at the annual meeting. Section 1.2.Special Meetings.Special meetings of the stockholders may be called at any time by the chairman of the board, if any, the president, or the board of directors. Special meetings of the stockholders shall be held at such time, date and place within or outside of the State of Delaware as may be designated in the notice of such meeting. Section 1.3.Notice of Meeting.A written notice stating the place, date, and hour of each meeting of the stockholders, and, in the case of a special meeting, the purposes for which the meeting is called, shall be given to each stockholder entitled to vote at such meeting, and to each stockholder who, under the Certificate of Incorporation or these By-laws, is entitled to such notice, by delivering such notice to such person or leaving it at their residence or usual place of business, or by mailing it, postage prepaid, and addressed to such stockholder at his address as it appears upon the books of the corporation, at least ten (10) days and not more than sixty (60) before the meeting. Such notice shall be given by the secre-tary, an assistant secretary, or any other officer or person designated either by the secretary or by the person or persons calling the meeting. The requirement of notice to any stockholder may be waived (i) by a written waiver of notice, executed before or after the meeting by the stockholder or his attorney thereunto duly author-ized, and filed with the records of the meeting, (ii) if communication with such stockholder is unlawful, (iii) by attendance at the meeting without protesting prior thereto or at its commencement the lack of notice, or (iv) as otherwise excepted by law. A waiver of notice of any regular or special meeting of the stockholders need not specify the purposes of the meeting. 1 If a meeting is adjourned to another time or place, notice need not be given of the adjourned meeting if the time and place are announced at the meeting at which the adjournment is taken, except that if the adjournment is for more than thirty days, or if after the adjournment a new record date is fixed for the adjourned meeting, notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. Section 1.4.Quorum.The holders of a majority in interest of all stock issued, outstanding and entitled to vote at a meeting shall constitute a quorum. Any meeting may be adjourned from time to time by a majority of the votes properly cast upon the question, whether or not a quorum is present. Section 1.5.Voting and Proxies.Stockholders shall have one vote for each share of stock entitled to vote owned by them of record according to the books of the corporation, unless otherwise provided by law or by the Certificate of Incorporation. Stockholders may vote either in person or by written proxy, but no proxy shall be voted or acted upon after three years from its date, unless the proxy provides for a longer period. Proxies shall be filed with the secretary of the meeting, or of any adjournment thereof. Except as otherwise limited therein, proxies shall entitle the persons authorized thereby to vote at any adjournment of such meeting. A proxy purporting to be executed by or on behalf of a stockholder shall be deemed valid unless challenged at or prior to its exercise and the burden of proving invalidity shall rest on the challenger.
